Title: From George Washington to Gouverneur Morris, 13 June 1793
From: Washington, George
To: Morris, Gouverneur



(Private)  My dear sir,
Philadelphia June 13th 1793.

 I have before me your letters of the 28th of December 1792.—6th &10th of Jany & 14th of Feby 1793. To do any thing more at present than acknowledge the receipt of these letters, and thank you most cordially for the information—& opinions contained in them is out my power (especially as notice of the opportunity is short); for you will readily believe, my dear Sir, that, what with
 the current affairs of Government, the unpleasant aspect of matters on our Indian frontier, and the monumentous occurrences in Europe⟨,⟩ I am not only pressed with the quantity of business; but that the notice of a great part of it is peculiarly delicate and embarrassing.
Mr Jefferson will improve the present opportunity to give you full information respecting our public affairs. And I shall take the advantage of it to send to your care the enclosed packet for Madam de la Fayette, which contains duplicates of letters which I have written in answer to her’s—and which I will thank you to convey to her by as safe an opportunity as can be met with—and even if that opportunity should be a late one, it would be better than to trust it to an uncertain conveyance. With sentiments of sincere regard and esteem I am—My dear Sir Your Affecte and obedient Servt

Go: Washington

